            Case 4:20-cv-05640-YGR Document 499 Filed 04/27/21 Page 1 of 3


1    THEODORE J. BOUTROUS JR.,                        MARK A. PERRY, SBN 212532
        SBN 132099                                    mperry@gibsondunn.com
2       tboutrous@gibsondunn.com                      CYNTHIA E. RICHMAN (D.C. Bar
     RICHARD J. DOREN, SBN 124666                       No. 492089; pro hac vice)
3       rdoren@gibsondunn.com                         crichman@gibsondunn.com
     DANIEL G. SWANSON, SBN 116556                    GIBSON, DUNN & CRUTCHER LLP
4       dswanson@gibsondunn.com                       1050 Connecticut Avenue, N.W.
     JAY P. SRINIVASAN, SBN 181471                    Washington, DC 20036-5306
5    jsrinivasan@gibsondunn.com                       Telephone:   202.955.8500
     GIBSON, DUNN & CRUTCHER LLP
6                                                     Facsimile:   202.467.0539
     333 South Grand Avenue
        Los Angeles, CA 90071-3197                    ETHAN D. DETTMER, SBN 196046
7       Telephone: 213.229.7000                       edettmer@gibsondunn.com
8       Facsimile: 213.229.7520                       GIBSON, DUNN & CRUTCHER LLP
                                                      555 Mission Street
9    VERONICA S. MOYÉ (Texas Bar                      San Francisco, CA 94105
     No. 24000092; pro hac vice)                      Telephone: 415.393.8200
10   vlewis@gibsondunn.com                            Facsimile: 415.393.8306
     GIBSON, DUNN & CRUTCHER LLP                      Attorneys for Defendant APPLE INC.
11   2100 McKinney Avenue, Suite 1100
12   Dallas, TX 75201
     Telephone:   214.698.3100
13   Facsimile:   214.571.2900

14
                                    UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16
                                            OAKLAND DIVISION
17
     IN RE APPLE IPHONE ANTITRUST                        CASE NO. 4:11-cv-06714-YGR
18   LITIGATION
                                                         CASE NO. 4:19-cv-03074-YGR
19   ______________________________________
20   DONALD R. CAMERON, et al.,                          DECLARATION OF SEAN CAMERON IN
                                                         SUPPORT OF APPLE’S OPPOSITION TO
21             Plaintiffs,                               EPIC’S MOTION TO COMPEL
                                                         PRODUCTION OF DOCUMENTS
22     v.
                                                         Hon. Yvonne Gonzalez Rogers
23   APPLE INC.,                                         Hon. Thomas S. Hixson
24             Defendant
25

26

27

28


      DECLARATION OF SEAN CAMERON IN SUPPORT OF APPLE’S OPPOSITION TO EPIC’S MOTION TO COMPEL PRODUCTION OF
                                                  DOCUMENTS
          Case 4:20-cv-05640-YGR Document 499 Filed 04/27/21 Page 2 of 3


1           I, Sean Cameron, declare as follows:
2           1.      I make this declaration in support of Apple’s Opposition to Epic’s Motion to Compel
3    Production of Documents. I have personal knowledge of the matters stated herein, and if called upon
4    to do so, I could and would competently testify hereto.
5           2.      I am currently an attorney in Apple’s corporate legal department. In that role, I provide
6    legal advice to Apple executives and employees on a variety of issues, including, but not limited to,
7    the potential legal implications and effects of new Apple programs and products, as well as legal advice
8    regarding the strategic decision-making, planning, and marketing related to these new Apple programs
9    and products. I was closely involved in Apple’s creation and development of the Small Business
10   Program announced in November 2020 and provided legal advice to Apple’s executives and
11   employees, including Phillip Schiller, Eddy Cue, and Carson Oliver, throughout that process.
12          3.      During the entire process of considering, designing, decisioning, and rolling-out the
13   Small Business Program, myself and another Apple lawyer, Jason Cody, were involved in every step
14   of the process. Other members of the Apple Legal team, including Apple General Counsel Kate Adams
15   and Apple Associate General Counsel Douglas Vetter, were also involved in this process. Overall, our
16   roles in the process were to: 1) to analyze plans, data, and documents relevant to the contemplated
17   program to identify potential legal risks of the program; 2) consult with the responsible Apple business
18   people regarding the various potential legal risks of the program; 3) consider ways to structure the
19   program to eliminate or ameliorate those risks, and discuss those potential structures with Apple
20   business people; and 4) work with Apple business people, in light of the information we had learned,
21   to launch the program in a manner that minimized legal risks, including the review and revision of
22   documents informing, discussing, describing, and announcing the program.
23          4.      Some of the risks that I was concerned about in the process of advising on the Small
24   Business Program included the following: competition (e.g., determining eligibility for the program
25   and the potential legal implications of treating some developers differently than others), data privacy
26   (e.g., opt-in vs. automatic enrollment, as well as providing notice to and obtaining consent of
27   developers), false advertising (e.g., Apple’s communications with developers about the program), fraud
28   (e.g., how some participants may try to obscure their finances or corporate structures to become or


      DECLARATION OF SEAN CAMERON IN SUPPORT OF APPLE’S OPPOSITION TO EPIC’S MOTION TO COMPEL PRODUCTION OF
                                                  DOCUMENTS
                      Case 4:20-cv-05640-YGR Document 499 Filed 04/27/21 Page 3 of 3


            1    remain eligible for the program), and money laundering (e.g., the commission could not be zero because
            2    that could result in opportunities for developers to engage in money laundering).
            3           5.      As part of this process, I regularly reviewed documents that I had either requested and
            4    analyzed, drafted, revised, or otherwise worked on in connection with the project described in
            5    Paragraphs 3 and 4, above. These documents were typically labeled “privileged and confidential”
            6    and/or “attorney work product,” and I kept them confidential because they were part of my work in
            7    learning about, considering, and then advising the Apple business people regarding this contemplated
            8    program.
            9           6.      The document produced with Bates-number APL-APPSTORE_10170219, which is
           10    labeled “Privileged and Confidential,” is a version of a draft Keynote presentation regarding the Small
           11    Business Program that I reviewed and revised to provide legal advice regarding various legal risks
           12    related to the Small Business Program, including some of the concerns identified in Paragraph 4, above.
           13    This draft reflects legal advice that Mr, Cody and I provided to Apple business people in connection
           14    with this program.
           15           7.      APL-APPSTORE_10170219 is a different version of other draft Keynote presentations
           16    regarding the Small Business Program that I understand were inadvertently produced in this litigation
           17    and subsequently clawed back. As with APL-APPSTORE_10170219, I reviewed and revised those
           18    presentations to provide legal advice regarding various legal risks related to the Small Business
           19    Program, and those drafts reflected legal advice that Mr. Cody and I provided to Apple business people
           20    in connection with this program.
           21

           22           I declare under penalty of perjury under the laws of the United States and the State of California
           23    that the foregoing is true and correct, and that I executed this declaration on the 24th
                                                                                                     ___________,
                                                                                                          of April 2021 in

           24           San Jose
                 ________________________, California.
           25

           26                                                                    Sean Cameron
           27

           28

Gibson, Dunn &                                                      2
Crutcher LLP
                  DECLARATION OF SEAN CAMERON IN SUPPORT OF APPLE’S OPPOSITION TO EPIC’S MOTION TO COMPEL PRODUCTION OF
                                                              DOCUMENTS
